FILED
                            NOT FOR PUBLICATION                                JUL 15 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR MANUEL DELGADO,                             No. 10-73571

              Petitioner,                          Agency No. A095-764-388

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 11, 2014**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Victor Delgado missed his immigration hearing because he didn’t see the

hearing notice until it was too late. He didn’t see the notice until it was too late

because he failed to check his mail regularly. The Immigration Judge ordered him



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed in absentia and denied Delgado’s later motion to reopen. The Board of

Immigration Appeals dismissed his appeal. Now Delgado petitions for review.

      We have jurisdiction under 8 U.S.C. §§ 1252(a)(1) and 1229a(b)(5)(D)

(limiting our review to, as relevant here, the “validity of the notice provided to the

alien” and “the reasons for the alien’s absence” from the hearing). Here, the BIA

adopted the IJ’s decision, adding comments, so we review both decisions.

Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011). That review is for

abuse of discretion. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009).

Finding none, we deny the petition.

      Delgado makes two arguments. First, he argues that he should have been

allowed to receive notice at his post office box. We agree with the BIA and the IJ

that this argument fails. Notice is presumptively adequate if mailed to the last

address provided by the alien. 8 U.S.C. § 1229a(b)(5)(A). Delgado admits that

“notice of his removal hearing was properly sent,” and the cases he cites—Alrefae

v. Chertoff, 471 F.3d 353, 356–57 (2d Cir. 2006), and Joshi v. Ashcroft, 389 F.3d
732, 735 (7th Cir. 2004)—are distinguishable. Both involve aliens arguing that

they didn’t receive properly mailed notice. Delgado, on the other hand, admits

receipt.




                                           2
      Second, Delgado argues that exceptional circumstances excuse his failure to

appear. Exceptional circumstances include only those “beyond control of the

alien.” 8 U.S.C. § 1229a(e)(1). Here, Delgado admits that—even though he knew

that notice was on the way—he could have, but didn’t, check his own mail

regularly.

      PETITION DENIED.




                                        3